Citation Nr: 1744790	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  12-10 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD) and asthma, to include as due to exposure to asbestos and/or herbicide agents. 

2.  Evaluation of posttraumatic stress disorder (PTSD), currently rated as 10 percent disabling prior to May 20, 2014, and 30 percent thereafter. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1966 to March 1968, to include combat service in the Republic of Vietnam. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2011 and July 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In February 2017, the Veteran and his wife testified via videoconference at a Board hearing held before the undersigned.  A transcript of the hearing has been associated with the record. 

The Veteran originally filed a claim for entitlement to service connection for asthma, later characterized as "lung problems."  The medical record reflects that he has been diagnosed with multiple lung and/or breathing disorders.  The scope of a disability claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Under these circumstances, the issue has been recharacterized as listed on the title page to make clear that all respiratory disabilities raised by the record during the appellate period will be considered.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran when further action, on his part, is required.



REMAND

Throughout the course of the appeal, the Veteran has asserted that he suffers from asthma and COPD, which he attributes to exposure, in service, to Agent Orange and asbestos.  The Board notes that the Veteran's service in Vietnam and exposure to Agent Orange has been shown by the evidence of record. 

At the Veteran's enlistment examination in December 1965, no respiratory disabilities were found.  When the Veteran was evaluated at his discharge examination in March 1968, he expressly denied any respiratory conditions, including asthma.  The Veteran's military occupation was radio repairman.  Exposure to herbicides has been conceded, however the Board notes COPD and asthma are not conditions recognized for presumptive service connection. 

The Veteran testified in February 2017 that he believes he was exposed to asbestos when the communications van he was riding in was punctured by bullets, tearing up possible asbestos fibers used to insulate the van, which were then spread throughout the van by the air conditioning system.  The Veteran spent 12 hours a day, for multiple days, in the van after it was shot.  He was unsure if the van was lined with asbestos, but he had no other exposure to the fibers.  He also noted that he began to experience breathing problems within the first year after his service discharge.  

Post-service private treatment records reveal a diagnosis of and treatment for asthma and COPD.  They also show significant exposure to secondhand cigarette smoke during his lifetime.  Most importantly, a September 2016 review of a CT scan showed evidence of pleural calcifications.  The Veteran testified in February 2017 that a radiologist who reviewed the CT scan noted possible prior asbestos exposure. 

With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  Thus, VA must analyze the appellant's claim of entitlement to service connection for a respiratory disability under these administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993). 

The most common disease caused by exposure to asbestos is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, and mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract. See M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(b).  Here, the Veteran has evidence of pleural calcifications, and testified that a medical doctor linked such to asbestos exposure.  

To date, the Veteran has not been provided with a VA respiratory examination.  Given the above, the Board finds that VA's duty to provide a VA examination and obtain a medical opinion has been triggered.  Thus, this issue must be remanded not only so that VA can determine whether or not military records demonstrate evidence of asbestos exposure during service and whether or not there was pre-service and/or post-service occupational or other asbestos exposure, but also so that a medical opinion addressing any link between each of the Veteran's diagnosed respiratory disorders and his military service can be obtained.

Turning to the Veteran's claim for an increased rating for PTSD, the Board notes that the Veteran underwent a VA examination for the disability in July 2014.  At the February 2017 hearing, the Veteran and his wife both testified that his symptoms had increased since that examination.  In addition, there is indication in the medical evidence of record that the Veteran did not feel comfortable interacting with the July 2014 examiner, and may not have been fully forthcoming in describing his symptomology.  The Board thus finds that a remand is required in order to afford the Veteran a contemporaneous VA examination so as to determine his current level of impairment with regard to his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In addition, in February 2017, the Veteran testified that he was undergoing therapy at VA to treat his PTSD.  A review of the medical evidence of record indicates the most recent mental health treatment records are from June 2016.  As any outstanding VA treatment records, if procured, could bear on the outcome of the claim on appeal, efforts must be made to obtain any such records dated from June 2016 to the present.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).  Therefore, upon remand, updated treatment records should be obtained and associated with the Veteran's claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file all VA treatment records not yet of record, to include those dated from June 2016. 

2.  The AOJ should attempt to verify the Veteran's claimed in-service asbestos exposure by contacting the relevant Department of Defense office regarding possible asbestos exposure through the duties and locations to which the Veteran was assigned.  All efforts to obtain these records should be fully documented, and the AOJ should request a negative response if records are not available.

3.  After any outstanding records are associated with the claims file, schedule the Veteran for a respiratory examination.  The claims file should be made available for review. 
Following a review of the claims file, the examiner is asked to enumerate all respiratory diagnoses.  Then, with regard to each such diagnosis, he or she should provide an opinion for the following:

a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's respiratory disability is related to his military service?  In the event asbestos exposure is confirmed, the examiner is asked to opine as to whether it is as least as likely as not that the respiratory disability is related to exposure to asbestos. 

b) Is it at least as likely as not that the Veteran's respiratory disability is related to exposure to Agent Orange? 

All opinions expressed should be accompanied by a detailed supporting rationale. 

4.  After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).

